—Judgment (denominated an order), Supreme Court, New York County (Louis York, J.), entered May 11, 1995, which dismissed the petition brought pursuant to CPLR article 78 seeking to annul the determination of respondent New York City Commissioner of Human Rights finding no probable cause as to petitioner’s claim of racial and national origin discrimination, unanimously affirmed, without costs.
No further administrative proceedings on this matter are warranted because, according to the Commissioner’s credibility findings, which we decline to disturb (see, Matter of Berenhaus v Ward, 70 NY2d 436), the alleged discriminatory act, consisting of denying petitioner a job interview because of his race and national origin, occurred more than one year before the filing of the complaint (Administrative Code of City of NY § 8-109 [e]). Were we to review the Commissioner’s determination of no probable cause, we would find it to be rationally based. Petitioner was given a full and fair opportunity to present his case (see, Matter of Chirgotis v Mobil Oil Corp., 128 AD2d 400, lv denied 69 NY2d 612), and the evidence credited by the Commissioner revealed that the applicants who were granted interviews were more qualified than petitioner in the area of standby letters of credit, and that petitioner was argumentative with employees of the corporate respondent. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.